Citation Nr: 0618114	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  92-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the increase in 
disability of a nonservice-connected back disorder 
attributable to service-connected postoperative residuals of 
a right inguinal hernia.

2.  What evaluation is warranted from May 23, 1986, for a 
right inguinal hernia scar?

3.  What evaluation is warranted from May 3, 1993, for a 
right inguinal hernia?

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1961.

This appeal was most recently before the Board of Veterans' 
Appeals (Board) in July 2003.  The procedural history of the 
appeal can be found in the Board remands and the United 
States Court of Appeals for Veterans Claims (Court) 
decisions.

In a February 2006 rating decision, the RO confirmed and 
continued the 10 percent rating for a painful right inguinal 
hernia scar effective from May 23, 1986, and granted a 
separate 10 percent rating for the right inguinal hernia 
effective from May 3, 1993.  Accordingly, the issues on 
appeal are as characterized on the first page of this remand. 

As noted below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part. 


REMAND

The issue of entitlement to service connection for the 
incremental increase in disability of a nonservice-connected 
back disorder due to a right inguinal hernia was remanded in 
August 2000 and July 2003.  The purpose of the remand was to 
obtain a medical opinion addressing the degree, if any, that 
the veteran's service connected right inguinal hernia 
aggravated his back disorder in light of the December 1988 
and April 2000 statements from Drs. Brooks and Morgan.  
Allen v. Brown, 7 Vet. App. 439 (1995).  While the veteran 
was since afforded several VA examinations, including ones in 
December 2005 which unfortunately were conducted without the 
examiners having the veteran's claims files, the requested 
opinion was not provided.  Accordingly, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

As to all the issues on appeal, in May 2006 the veteran filed 
a statement with the Board requesting another hearing before 
a traveling Veterans Law Judge at the RO.  Accordingly, a 
remand is also required to schedule another travel board 
hearing.  38 C.F.R. § 20.703 (2005).

Accordingly, to ensure compliance with due process 
requirements, this case is REMANDED for the following 
actions:

1.  The claims files must be forwarded to 
the VA orthopedist who conducted one of 
the December 2005 VA examinations to 
address whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that any current back disorder was 
aggravated by a service connected right 
inguinal hernia, and if so, what is the 
degree of any such aggravation.  The 
examiner must discuss any medical opinion 
which links any back disorder to the 
right inguinal hernia including the 
December 1988 and April 2000 statements 
from Drs. Brooks and Morgan.  

If the December 2005 examiner is no 
longer available, then a new orthopedic 
examination must be conducted.  The 
claims folders must be made available for 
review.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
any current back disorder was aggravated 
by service connected right inguinal 
hernia.  A complete rationale must 
accompany any opinion offered, to include 
an analysis addressing any favorable 
medical opinion evidence including the 
December 1988 and April 2000 statements 
from Drs. Brooks and Morgan.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  

3.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the February 2006 
supplemental statement of the case and any 
evidence not received, as well as all 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.

4.  After undertaking the above 
development, and only after undertaking 
the above development, the RO should 
schedule a hearing for the veteran before 
a Veterans Law Judge at the local VA 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________                                         
_______________________
      DEREK R. BROWN			         D. C. 
SPICKLER
      Veterans Law Judge			       Veterans Law 
Judge
   Board of Veterans' Appeals		            Board of 
Veterans' Appeals



__________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

